          Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 1 of 16



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
 3   KWAN PIENSOOK
     Arizona State Bar No. 030743
 4   Assistant U.S. Attorney
     Two Renaissance Square
 5   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4449
 6   Telephone: (602) 514-7500
     Facsimile: (602) 514-7693
 7   Email: Kwan.Piensook@usdoj.gov
 8   Attorneys for Defendant Paddy

 9
                         IN THE UNITED STATES DISTRICT COURT
10                           FOR THE DISTRICT OF ARIZONA
11
12    Arizona Yage Assembly, North American                Case No. 2:20-CV-02373-MTL
      Association of Visionary Churches, Clay
13    Villaneuva, and the Vine of Light Church,
14                         Plaintiffs,
15                  v.                                DEFENDANT MARCO PADDY’S
                                                     MOTION TO DISMISS PLAINTIFFS’
16    William Barr, Attorney General of the               COMPLAINT (Doc. 77)
17    United States; Timothy J. Shea, Acting
      Administrator of the U.S. Drug
18    Enforcement Administration; Chad F.
19    Wolf, Acting Secretary of the Dept. of
      Homeland Security; Mark A. Morgan,
20    Acting Commissioner of U.S. Customs and
      Border Protection; the United States of
21
      America; Maricopa County, Matthew
22    Shay, and Marco Paddy,
23                         Defendants. 1
24
25
26    1
        Merrick B. Garland, D. Christopher Evans, Alejandro N. Mayorkas, and Troy Miller
      have been substituted for Jeffrey A. Rosen, Timothy J. Shea, Chad F. Wolf, and Mark
27
      A. Morgan, respectively, as defendants in their official capacities in this case pursuant to
28    Rule 25(d) of the Federal Rules of Civil Procedure.
         Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 2 of 16



 1               Defendant Marco Paddy, pursuant to Federal Rule 12(b)(6), moves to dismiss
 2   Plaintiffs’ Third Amended Complaint (“Complaint”) (Doc. 77). 2, 3 Specifically, Plaintiffs’
 3   Complaint fails to state a claim under the Religious Freedom Restoration Act because (1)
 4   Defendant Paddy’s actions did not substantially burden the exercise of religion and (2) he
 5   is entitled to qualified immunity. Further, Plaintiffs’ 42 U.S.C. § 1983 claim fails as to
 6   Defendant Paddy because he is not a state actor. This Motion is supported by the following
 7   Memorandum of Points and Authorities and the Court’s entire record in this matter.
 8                          MEMORANDUM OF POINTS AND AUTHORITIES
 9          I.      Factual and Procedural Background
10           On May 5, 2020, Plaintiffs filed their original complaint in the United States District
11   Court Northern District of California against various federal defendants. (Doc. 1). In
12   general, Plaintiffs’ original complaint alleged that “they use ayahuasca, which contains the
13   controlled substance DMT [Dimethyltryptamine], as part of their sincere religious
14   practice” and “requested an exemption from the federal Controlled Substances Act under
15   the Religious Freedom Restoration Act [(“RFRA”)].” (Doc. 57, 1:16-19). On June 16,
16   2020, Plaintiffs filed an amended complaint that added new defendants from the State of
17   Arizona and Maricopa County. (Doc. 12). As to the State and County defendants,
18   Plaintiffs “alleged that a law enforcement investigation, search, and seizure carried out by
19   the Maricopa County Sheriff’s Office was a pretextual attempt to interfere with this suit.”
20   (Doc. 57, 1:20-22). Plaintiffs’ lawsuit was ultimately transferred to the United States
21   District Court for the District of Arizona.
22           Plaintiffs filed the operative complaint (Doc. 77) on January 21, 2021. The
23   Complaint names for the first time, United States Drug Enforcement Administration
24
25   2
       Defendant Paddy and Plaintiffs met and conferred regarding Defendant Paddy’s Motion
26   to Dismiss by email on April 2, 2021 and April 5, 2021. The parties were unable to come
     to an agreement.
27   3
      Plaintiffs refer to Doc. 77 as their Third Amended Complaint. However, based on the
28   docket, Doc. 77 appears to be Plaintiff’s Second Amended Complaint. (Cf. Doc. 1; Doc.
     12).
                                                   -2-
         Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 3 of 16



 1   (“DEA”) Agent Marco Paddy, as a defendant in his individual capacity. (Doc. 77, ¶ 8).
 2   As to Defendant Paddy, the Complaint alleges that on January 8, 2020, he received an
 3   anonymous phone call to the DEA tip line. (Doc. 77, ¶¶ 159, 164; Doc. 39-2:2; Doc. 39-
 4   3, 15-16). 4 Plaintiffs allege that Defendant Paddy emailed Micah Kaskavage regarding the
 5   tip.    (Doc. 77, ¶ 159; Doc. 39-2). The Complaint describes Officer Kaskavage as a
 6   “Phoenix Police Department officer detailed to the HIDTA [High Intensity Drug
 7   Trafficking Area] Arizona SW Task Force and the “HIDTA boss” of Defendant Shay.
 8   (Doc. 77, ¶¶ 159, 204). The email stated:
 9          Caller reported that Clay Villanueva conducts Ayahuasca Ceremonies at the
10          Center for Divine Awakenings located at 15801 North 40ᵗʰ Street, Phoenix, AZ.
            The caller stated that during ceremony Mr. Villanueva provides DMT to his
11          patients with DMT at a cost. When asked how Villanueva obtains DMT, the
12          caller stated that he makes the DMT at an unknown location. The next
            ceremony will occur on Friday January 10, 2020, at 7:00 pm, at the Center for
13          Divine Awakening. The caller provided a website where these ceremonies are
14          offered SmileQuick.com. The caller stated that Villanueva can be located on
            Facebook as well (profile name Clay Villanueva). Furthermore, the caller stated
15          that Villanueva collects payments through paypal (Vol@Wavz.net) for those
16          interested in receiving a dose of DMT.
     (Doc. 39-2, 2).
17
             After Defendant Paddy communicated the tip to Officer Kaskavage, Plaintiffs allege
18
     that Officer Kaskavage initiated an investigation into Plaintiff Villanueva through
19
     Defendant Shay. (Doc. 77, ¶¶ 159, 162-168, 204). Defendant Shay obtained a warrant,
20
     issued on May 17, 2020, by the Maricopa County Superior Court, to search Plaintiff
21
     Villanueva’s home (Doc. 77, ¶¶ 162, 204; Doc. 39-3). Defendant Shay executed the search
22
     warrant on Plaintiff Villanueva’s house on May 19, 2020. (Doc. 77, ¶ 208; Doc. 39-4). As
23
     a result of the search, Plaintiffs allege that Defendants Shay and Maricopa County seized
24
     “[Plaintiff] Villanueva’s personal property, including Sacramental Ayahuasca, medical
25
26
     4
      “A court may, however, consider certain materials—documents attached to the complaint,
27
     documents incorporated by reference in the complaint, or matters of judicial notice –
28   without converting the motion to dismiss into a motion for summary judgment.” United
     States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
                                                 -3-
      Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 4 of 16



 1   marijuana, United States currency, and mobile telephones.” (Doc. 77, ¶ 258). Specifically,
 2   the Maricopa County Sheriff’s Office reported that the following items were found at
 3   Plaintiff Villanueva’s house: 4.19 lbs. of marijuana, 91 lbs. of Ayahuasca paste, 15 bottles
 4   of Ayahuasca liquid, 260.5 grams of suspected psilocybin mushrooms, and $14,025 United
 5   States currency. (Doc. 39-4, 4). The Complaint alleges that Defendant Shay ultimately
 6   arrested Plaintiff Villanueva. (Doc. 77, ¶ 209).
 7       II.      Legal Standard
 8                   A. Rule 12(b)(6) Standard
 9             To survive a motion to dismiss for failure to state a claim, a plaintiff must allege
10   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.
11   Twombly, 550 U.S. 544, 579 (2007). The Court in Twombly explained that a complaint is
12   read in conjunction with Federal Rule of Civil Procedure 8(a)(2), which requires a
13   “showing” that the plaintiff is entitled to relief, “rather than a blanket assertion” of
14   entitlement to relief. Id. at 556 n.3. While blanket assertions may provide a defendant
15   with the requisite “fair notice” of the nature of a plaintiff’s claim, only factual allegations
16   can clarify the “grounds” on which that claim rests. Id. “The pleading must contain
17   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a
18   legally cognizable right of action.” Id. at 555 (quoting 5 C. Wright & A. Miller, § 1216,
19   pp. 235- 36 (2004)). Instead, a plaintiff must plead “enough facts” to “raise a right to relief
20   above the speculative level.” Twombly, 550 U.S. at 555.
21             In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court emphasized that, while
22   a trial court examining a complaint for sufficiency must accept the factual allegations as
23   true, the trial court is “not bound to accept as true a legal conclusion couched as a factual
24   allegation.”     Id. at 678.   Similarly, “‘naked assertion[s]’ devoid of ‘further factual
25   enhancement,’”        as   well    as   “unadorned,    the-defendant-unlawfully-harmed-me
26   accusation[s],” are insufficient. Id. (quoting Twombly, 550 U.S. at 557). Determining
27   whether a complaint states a plausible claim for relief is “a context-specific task” requiring
28   the court “to draw on its judicial experience and common sense.” Id. at 679. Where well-

                                                   -4-
         Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 5 of 16



 1   pleaded facts only “permit the court to infer more than the mere possibility of misconduct,”
 2   the complaint has not shown that a plaintiff is entitled to relief. Id at 678-79. (holding that
 3   a claim possesses “facial plausibility” only when a plaintiff pleads “sufficient factual
 4   matter” to permit “the court to draw the reasonable inference that the defendant is liable
 5   for the misconduct alleged”); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007)
 6   (“Conclusory allegations and unreasonable inferences, however, are insufficient to defeat
 7   a motion to dismiss.”). Satisfying this standard requires that a plaintiff demonstrate “more
 8   than a sheer possibility that a defendant has acted unlawfully,” and is satisfied only when
 9   a plaintiff pleads more than “facts that are merely consistent with a defendant’s liability.”
10   Iqbal, 556 U.S. at 678 (internal quotations omitted).
11        III.      Argument
12
                       A. Plaintiff Villanueva Fails to State a RFRA Claim Against Defendant
13                        Paddy
14               Count One of the Complaint is entitled “First Claim for Relief by AYA, NAACV,
15   Villanueva and VOLC Against the United States, All Agency Defendants, and DEA Agent
16   Marco Paddy In His Personal Capacity Under [RFRA].” Plaintiffs’ RFRA claim is divided
17   into two parts. The first part of the claim focuses on “RFRA Plaintiffs’ (AYA, Villanueva,
18   VOLC, and NAACV) challenge against the United States and Agency Defendants’ alleged
19   policy in denying religious exemptions of the Controlled Substances Act for the use of
20   Ayahuasca. (Doc. 77, ¶¶ 131-158, 171). The second part of the RFRA claim focuses on
21   the actions of Defendant Paddy. Specifically, Plaintiff Villanueva 5 alleges that Defendant
22   Paddy violated RFRA when he passed on the tip he received on the DEA tip line to Officer
23   Kaskavage. (Doc. 77, ¶ 159). Plaintiff Villanueva further alleges that Defendant Paddy
24   initiated an investigation into him by “communicat[ing] to Kaskavage that the DEA wished
25   HIDTA to conduct a search of Villanueva’s home, by whatever means might be required,
26
     5
       Although Paragraph 159 references Plaintiff NAACV, because the remaining allegations
27
     and claims for damages focus on Plaintiff Villanueva, Defendant Paddy treats the RFRA
28   claim as raised by Plaintiff Villanueva against Defendant Paddy. (See Doc. 77, ¶¶ 159-
     170).
                                                  -5-
      Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 6 of 16



 1   including the fabrication of evidence.” (Doc. 77, ¶ 162). Officer Kaskavage, in turn,
 2   allegedly caused Defendant Shay to investigate Plaintiff Villanueva. (Doc. 77, ¶ 162). The
 3   Complaint alleges that Defendant Shay obtained a search warrant based on false
 4   information, which led to the allegedly unlawful search of Plaintiff Villanueva’s house and
 5   arrest by Defendant Shay. (Doc. 77, ¶¶ 162-170). As a result of the issuance of the warrant,
 6   search of his home, and his arrest, Plaintiff Villanueva claims damages in the form of “lost
 7   property, lost income, humiliation, anger, frustration, anxiety, and other forms of painful
 8   thoughts and feelings.” (Doc. 77, ¶¶170-171).
 9          Plaintiffs’ RFRA claim fails as to Defendant Paddy because Defendant Paddy’s
10   alleged conduct, accepted as true, did not substantially burden Plaintiff Villanueva’s
11   exercise of religion, and because Defendant Paddy is entitled to qualified immunity.
12                         i. Defendant Paddy’s Actions Did Not Impose a Substantial
13                            Burden on Plaintiff Villanueva
14          “To establish a prima facie RFRA claim, a plaintiff must present evidence sufficient

15   to allow a trier of fact rationally to find the existence of two elements. First, the activities

16   the plaintiff claims are burdened by the government action must be an ‘exercise of

17   religion.’   Second, the government action must ‘substantially burden’ the plaintiff’s

18   exercise of religion.” Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1068 (9th Cir.

19   2008) (citing 42 U.S.C. § 2000bb-1(a) (internal citations omitted). If the plaintiff fails to

20   establish either element, the RFRA claim fails. Navajo Nation, 535 F.3d at 1068.

21          Under RFRA, a burden is substantial “when individuals are forced to choose

22   between following the tenets of their religion and receiving a governmental benefit

23   (Sherbert ) or coerced to act contrary to their religious beliefs by the threat of civil or

24   criminal sanctions (Yoder ).” Navajo Nation, 535 F.3d at 1070 (citing to Sherbert v.

25   Verner, 374 U.S. 398 (1963) abrogated on different grounds by Holt v. Hobbs, 574 U.S.

26   352 (2015) and Wisconsin v. Yoder, 406 U.S. 205 (1972)). “An effect on an individual’s

27   ‘subjective, emotional religious experience’ does not constitute a substantial burden nor

28   does ‘a government action that decreases the spirituality, the fervor, or the satisfaction with


                                                  -6-
      Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 7 of 16



 1   which a believer practices his religion.’” Fazaga v. Fed. Bureau of Investigation, 965 F.3d
 2   1015, 1061 (9th Cir. 2020) (quoting Navajo Nation, 535 F.3d at 1063, 1070)). Whether an
 3   action imposes a “substantial burden” is a question of law. Guam v. Guerrero, 290 F.3d
 4   1210, 1222 n.20 (9th Cir. 2002) (recognizing that “a prosecution for importation of
 5   marijuana substantially burdens one’s religion is a legal question for courts to decide”).
 6   Further, for a RFRA claim, the Court determines whether a causal relationship exists
 7   between the alleged wrongful conduct of the individual defendant and the plaintiff’s
 8   injuries “by the same legal standard as the question of whether the complaint adequately
 9   alleges a causal relationship . . . for constitutional purposes.” Wong v. United States, 373
10   F.3d 952, 977 (9th Cir. 2004) (citing to Stevenson v. Koskey, 877 F.2d 1435, 1439 (1989)).
11          Here, the actions attributed to Defendant Paddy do not constitute a substantial
12   burden on Plaintiff Villanueva’s exercise of religion.          The Complaint alleges that
13   Defendant Paddy passed on a tip to Officer Kaskavage, in which the caller alleged that
14   Plaintiff Villanueva sold DMT. (Doc. 77, ¶¶ 159-170). The Complaint further alleges that
15   Defendant Paddy “communicated to Kaskavage that the DEA wished for HIDTA to
16   conduct a search of Villanueva’s home, by whatever means might be required, including
17   the fabrication of evidence.” (Doc. 77, ¶ 162). From these actions, Plaintiff Villanueava
18   asserts he suffered the unlawful search of his home, seizure of property, and arrest. (Doc.
19   77, ¶¶ 169-170). However, Defendant Paddy’s actions did not result in an alleged RFRA
20   violation because (1) his conduct did not “coerce[] [Plaintiff Villanueva] to act contrary to
21   [his] religious beliefs by the threat of civil or criminal sanctions” and (2) because the causal
22   chain to the alleged violation was disrupted by the intervening and independent actions
23   alleged against Defendant Shay. See Navajo Nation, 535 F.3d at 1070; see also Wong, 373
24   F.3d at 977.
25          Here, the Complaint does not allege that Defendant Paddy, in his capacity as a DEA
26   agent, personally investigated Plaintiff Villanueva because of the tip. Nor does the
27   Complaint allege that Defendant Paddy charged or threatened to charge Plaintiff
28   Villanueva with violating any federal statutes. Instead, the Complaint states:

                                                  -7-
      Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 8 of 16



 1        -    Defendant Shay obtained a warrant to search Plaintiff Villanueva’s house
 2             (Doc. 77, ¶ 162);

 3        -    Defendant Shay and other deputies executed the search warrant on Plaintiff
 4             Villanueva’s house (id. at ¶ 208);

 5        -    Defendant Shay directed Maricopa County Sheriff’s Deputies to seize
               evidence from Plaintiff Villanueva’s house (id. at ¶ 258);
 6
 7        -    and Defendant Shay arrested Plaintiff Villanueva (id. at ¶ 209).
 8   Accordingly, to the extent that Plaintiff Villanueva was “coerced to act contrary to [his]
 9   religious beliefs by the threat of civil or criminal sanctions,” which Defendant Paddy
10   challenges, Defendant Paddy’s actions in passing on the tip cannot be characterized as a
11   “threat of civil or criminal sanctions.” See Navajo Nation, 535 F.3d at 1070. Put another
12   way, no causal nexus can be drawn from Defendant Paddy’s actions and the RFRA injuries
13   that Plaintiff Villanueva claims because those injuries relate to actions alleged against
14   Defendant Shay.
15            In an attempt to establish a causal chain between Defendant Paddy’s actions and
16   Plaintiff Villanueva’s alleged RFRA injuries, the Complaint characterizes Defendant
17   Paddy’s actions as an instigation or initiation of the investigation that ultimately led to the
18   issuance of a warrant, execution of the search warrant on Plaintiff Villanueva’s house, and
19   Plaintiff Villanueva’s arrest. (Doc. 77, ¶¶ 159-162). The Complaint further states that
20   Defendant Paddy (1) passed on the tip based on “retaliatory animus of the DEA and
21   officials within the DEA” (Doc. 77, ¶ 160), initiated the tip to “vent to the DEA’s retaliatory
22   animus” (id. at ¶ 162), and/or utilized the tip “as a convenient vehicle for the DEA’s
23   retaliatory animus” (id. at ¶ 162). As a preliminary matter, these allegations are conclusory
24   and speculative and thus, the Court need not accept them as true. See Iqbal, 556 U.S. 678
25   (recognizing that the trial court is “not bound to accept as true a legal conclusion couched
26   as a factual allegation”); Sanders, 504 F.3d at 910 (“Conclusory allegations and
27   unreasonable inferences, however, are insufficient to defeat a motion to dismiss.”).
28   Moreover, even if the Court were to accept them as true, the allegations would still fail to


                                                  -8-
      Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 9 of 16



 1   satisfy the requirement that Plaintiff Villanueva demonstrate the causal relationship
 2   between Defendant Paddy’s actions and his RFRA injuries.
 3          The Ninth Circuit in Stevenson stated that to demonstrate a causal relationship or
 4   “causal nexus” between the alleged conduct and the alleged injuries:
 5
          [R]equires one of three things before liability may be imposed upon a
 6        defendant:
 7
          1. The defendant must do an affirmative act which results in the plaintiff being
 8        deprived of his federally protected rights;
 9
          2. The defendant must participate in the affirmative acts of another which,
10        acting concurrently, results in the plaintiff being deprived of his federally
          protected rights; or
11
12        3. The defendant must omit to perform an act which he is legally required to do
          which causes the deprivation of the plaintiff's federally protected rights.
13
     Stevenson, 877 F.2d at 1439. Even assuming that Plaintiff Villanueva properly supported
14
     the allegation that Defendant Paddy “initiated” the investigation based on retaliatory
15
     animus, the “causal nexus” under Stevenson is still not satisfied because Defendant Paddy
16
     did not obtain and execute the alleged unlawful search warrant, nor did he arrest Plaintiff
17
     Villanueva.
18
          At most, the Complaint states that:
19
20        Agent Paddy’s accusations of Villanueva to Kaskavage were a substantial factor
          in causing Kaskavage to initiate an investigation by Shay, an MCSO detective
21        detailed to HIDTA. Agent Paddy had communicated to Kaskavage that the
          DEA wished for HIDTA to conduct a search of Villanueva’s home, by whatever
22
          means might be required, including the fabrication of evidence. Thus, at Agent
23        Paddy’s instigation, Shay procured a warrant to search Villanueva’s home,
          making inculpatory accusations against Villanueva in the warrant affidavit with
24        knowledge of their falsehood, a reckless disregard for the truth, and the
25        preconceived intention to mislead the reviewing magistrate.
26
     (Doc. 77, ¶ 163). However, these allegations only serve to demonstrate that Defendant
27
     Paddy was removed by two to three degrees of separation from the alleged RFRA
28

                                                -9-
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 10 of 16



 1   violations. 6 Here, the Complaint alleges that, after receiving the tip from Defendant Paddy,
 2   Officer Kaskavage initiated the investigation into Plaintiff Villanueva through Defendant
 3   Shay (Doc. 77, ¶¶ 162, 204), thereafter, Defendant Shay conducted an investigation (id. at
 4   ¶ 167), applied for a search warrant (id. at ¶¶ 162, 167-168), was granted a search warrant
 5   by the Maricopa County Superior Court (id. at ¶ 208), executed the search warrant on
 6   Plaintiff Villanueva’s residence (id. at ¶¶ 169, 208), and arrested him (id. at ¶ 209). Thus,
 7   the conduct of Officer Kaskavage, Defendant Shay, and potentially the judicial officer who
 8   issued the search warrant, break any causal chain to Defendant Paddy’s actions in passing
 9   on the tip.
10          Accordingly, the RFRA claim as to Defendant Paddy fails because Plaintiff
11   Villanueva cannot demonstrate that Defendant Paddy’s conduct was a substantial burden
12   on his exercise of religion or was causally related to his alleged RFRA injuries.
13                    ii.     Defendant Paddy is Entitled to Qualified Immunity
14          Defendant Paddy is also entitled to qualified immunity against Plaintiff
15   Villanueva’s RFRA claim. See Fazaga, 965 F.3d at 1062 (recognizing the defense of
16   qualified immunity for RFRA claims). “‘Qualified immunity shields government officials
17   from civil damages liability unless the official violated a statutory or constitutional right
18   that was clearly established at the time of the challenged conduct.’” Taylor v. Barkes, 575
19   U.S. 822, 825 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). “Qualified
20   immunity balances two important interests—the need to hold public officials accountable
21   when they exercise power irresponsibly and the need to shield officials from harassment,
22   distraction, and liability when they perform their duties reasonably.” Pearson v. Callahan,
23   555 U.S. 223, 231 (2009); Wyatt v. Cole, 504 U.S. 158, 167-68 (1992) (“Qualified
24   immunity strikes a balance between compensating those who have been injured by official
25   conduct and protecting government’s ability to perform its traditional functions.”). It is
26   meant to give “government officials breathing room to make reasonable but mistaken
27   6
       Defendant Paddy does not concede that the search warrant obtained by Defendant Shay
28   was unlawful and therefore incorporates by reference Defendant Shay’s argument (Doc.
     85, pp. 4-11) that the warrant was supported by probable case.
                                                - 10 -
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 11 of 16



 1   judgments,” and it should apply to protect “all but the plainly incompetent or those who
 2   knowingly violate the law.” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012)
 3   (internal quotation marks omitted).
 4           Qualified immunity “is an immunity from suit rather than a mere defense to
 5   liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis in original). When a
 6   defendant asserts qualified immunity, courts examine two questions: (1) do the facts
 7   establish that the defendant violated a constitutional right? and (2) if so, was that right
 8   clearly established at that time? Plumhoff v. Richard, 572 U.S. 765, 773 (2014) (citing
 9   Saucier v. Katz, 533 U.S. 194, 200 (2001)); Mullenix v. Luna, 577 U.S. 7, 12 (2015)
10
     (quoting Pearson, 555 U.S. at 231) (recognizing that qualified immunity applies if the
11
     official’s “conduct ‘does not violate clearly established statutory or constitutional rights of
12
     which a reasonable person would have known’”); Mattos v. Agarano, 661 F.3d 433, 440
13
     (9th Cir. 2011) (en banc). “If the answer to either question is ‘no,’ then the [Defendants]
14
     are entitled to qualified immunity.” Reichle, 566 U.S. at 663. The Court may consider
15
     either question first. Mattos, 661 F.3d at 440 (citing Pearson, 555 U.S. at 236).
16
            A right is clearly established when “[t]he contours of the right [are] sufficiently clear
17
     that a reasonable official would understand that what he is doing violates that right.”
18
     Anderson v. Creighton, 483 U.S. 635, 640 (1987). Although there need not be a case
19
     directly on point, “existing precedent must have placed the . . . constitutional question
20
21   beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). To be clearly established,

22   the law must be particularized to the facts of the case so that the unlawfulness is apparent.

23   White v. Pauly, 137 S. Ct. at 551-52 (2017); Devereaux v. Abbey, 263 F.3d 1070, 1075

24   (9th Cir. 2001) (en banc) (“[W]hat is required is that government officials have ‘fair and
25   clear warning’ that their conduct is unlawful.”) (citation omitted). It is a plaintiff’s burden
26   to prove “that the right allegedly violated was clearly established.” Romero v. Kitsap Cty.,
27   931 F.2d 624, 627 (9th Cir. 1991).
28

                                                 - 11 -
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 12 of 16



 1                               1. No Personal Participation by Defendant Paddy in
 2                                  Alleged Violation of Plaintiff’s Rights 7
             As a threshold matter, for purposes of qualified immunity, “a plaintiff must plead
 3
     that each Government-official defendant, through the official’s own individual actions, has
 4
     violated the Constitution [or a federal statutory right].” Iqbal, 556 U.S. at 676; al-Kidd,
 5
     563 U.S. at 735 (recognizing that the complaint must “plead[] facts showing ... that [those]
 6
     officials violated a statutory or constitutional right”). Further, “[g]overnment officials may
 7
     not be held liable for the unconstitutional conduct of their subordinates under a theory of
 8
     respondeat superior.” Abbasi, 137 S. Ct. 1843, 1860 (2017) (quoting Iqbal, 556 U.S. at
 9
     676).
10
             Here, Defendant Paddy did not personally participate in the alleged violation of
11
     Plaintiff Villanueva’s rights under RFRA. As articulated previously, supra § III(A)(i),
12
     Defendant Paddy’s personal conduct did not result in a violation of Plaintiff Villanueva’s
13
     RFRA rights. To reiterate, the Complaint does not allege that Defendant Paddy obtained
14
     and/or executed the alleged unlawful search warrant or that he was involved in arresting
15
     Plaintiff Villanueva.   Further, to the extent the Court considers the conclusory and
16
     speculative allegations that Defendant Paddy initiated the investigation into Plaintiff
17
     Villanueva, those allegations are insufficient to establish Defendant Paddy’s personal
18
     involvement in the alleged RFRA violations. The Complaint alleges that Defendant Shay
19
     obtained and executed the search warrant and arrested Plaintiff Villanueva. As such,
20
     Defendant Paddy cannot be held vicariously liable for wrongful conduct attributed to
21
     another individual. See Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable
22
     to Bivens and § 1983 suits, a plaintiff must plead that each Government-official defendant,
23
     through the official's own individual actions, has violated the Constitution.”); see also
24
     Abbasi, 137 S. Ct. at 1860. Therefore, Defendant Paddy is entitled to qualified immunity
25
26
     7
       Defendant Paddy incorporates by reference Defendant Shay’s argument (Doc. 85, pp. 4-
27
     11) that the warrant was supported by probable case. As such, Defendant Paddy is entitled
28   to qualified immunity because no constitutional or statutory right was violated. See
     Plumhoff, 572 U.S. at 773.
                                                 - 12 -
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 13 of 16



 1   because he did not personally participate in the alleged RFRA violations.
 2                               2. No Clearly Established Law Supports Plaintiff’s Claim
 3                                  Against Defendant Paddy.
 4          Even assuming that Plaintiff Villanueva’s RFRA rights were violated, qualified

 5   immunity protects Defendant Paddy because his “conduct [did] not violate clearly

 6   established statutory or constitutional rights of which a reasonable person should have

 7   known.” See Pearson, 555 U.S. at 231 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

 8   (1982). There is no Supreme Court or Ninth Circuit case law that clearly establishes a

 9   RFRA right for an individual to be free from a federal law enforcement officer passing on

10   a tip that he or she received to a state and/or local law enforcement agency. See Anderson,

11   483 U.S. at 640 (“The contours of the right must be sufficiently clear that a reasonable

12   official would understand that what he is doing violates that right.”).

13          Accordingly, because Defendant Paddy did not personally participate in the

14   violation of Plaintiff Villanueva’s alleged RFRA rights, or alternatively, because those

15   rights were not clearly established, Defendant Paddy is entitled to qualified immunity on

16   the RFRA claim.

17             B.      Plaintiffs Fail to State a 42 U.S.C. § 1983 Claim Against Defendant
18                     Paddy
                       i.     Defendant Paddy Cannot Be Characterized as a State Actor
19
            “To establish a claim under § 1983, a plaintiff must demonstrate that: (1) the
20
     defendants deprived him ‘of a right secured by the Constitution and laws of the United
21
     States,’ and (2) that an individual ‘acting under color of state law’ accomplished the
22
     deprivation.” Paul v. Redwood Nat'l & State Parks Dep't, No. 17-CV-07197-SI, 2018 WL
23
     4859317, at *5 (N.D. Cal. Oct. 5, 2018) (quoting Chudacoff v. Univ. Med. Ctr. of S. Nev.,
24
     649 F.3d 1143, 1149 (9th Cir. 2011)). The Supreme Court in Lugar v. Edmondson Oil Co.
25
     Inc., recognized that “the conduct allegedly causing the deprivation of a federal right [must]
26
     be fairly attributable to the State.” 457 U.S. 922, 937 (1982). “To determine whether an
27
     action is fairly attributable to the state, courts apply a two-prong test, asking: (1) whether
28

                                                 - 13 -
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 14 of 16



 1   the deprivation was ‘caused by the exercise of some right or privilege created by the State
 2   or ... by a person for whom the State is responsible[,]’ and (2) whether ‘the party charged
 3   with     the   deprivation     ...   may    fairly     be   said   to   be    a   state   actor.’
 4   Paul, 2018 WL 4859317, at *5 (quoting Lugar, 457 U.S. at 937).
 5           In general, federal officials are not considered to be state actors for purposes of 42
 6   U.S.C. § 1983, unless “they are found to have conspired with or acted in concert with state
 7   officials to some substantial degree.” Cabrera v. Martin, 973 F.2d 735, 742 (9th Cir.
 8   1992). The Ninth Circuit in Cabrera further stated that:
 9          Federal officials do not become “state actors” unless “[t]he State has so far
            insinuated itself into a position of interdependence with ... [the federal officials]
10
            that it must be recognized as a joint participant in the challenged activity.” To
11          transform a federal official into a state actor, the appellees must show that there
            is a “‘symbiotic relationship’ between the [federal defendants] and the state
12          such that the challenged action can ‘fairly be attributed to the state.’”
13
     Cabrera, 973 F.2d at 742–43 (internal citations omitted).
14
             As a preliminary matter, the allegations within Count Three of the Complaint mainly
15
     reference the “DEA” in general and not alleged actions specifically conducted by
16
     Defendant Paddy. (Doc. 77, ¶¶ 192-231; cf. ¶ 199 (sole reference to “Agent Paddy”)).
17
     Such “[v]ague and conclusory allegations of official participation in civil rights violations
18
     are not sufficient to withstand a motion to dismiss.” Ivey v. Bd. of Regents of Univ. of
19
     Alaska, 673 F.2d 266, 268 (9th Cir. 1982); Krause v. Yavapai Cty., No.
20
     CV1908054PCTMTLESW, 2020 WL 2512761, at *9 (D. Ariz. May 15, 2020) (citing Price
21
     v. Hawaii, 939 F.2d 702, 708 (9th Cir. 1991) for the proposition that “[c]onclusionary
22
     allegations, unsupported by facts [are insufficient] to consider a private party a state actor
23
     for the purposes of § 1983) (internal citations and quotation marks omitted)).
24
             Furthermore, the sole allegation that Defendant Paddy “initiated” the operation is
25
     insufficient to demonstrate that his actions were fairly attributable to the state or, put
26
     differently, that Defendant Paddy’s actions were so closely tied to those of state officials
27
     as to be treated as the behavior of the state itself. See Lugar, 457 U.S. at 937; see also
28
     Cabrera, 973 F.2d at 744 (“The touchstone of this analysis is ultimately ‘whether there is

                                                   - 14 -
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 15 of 16



 1   a sufficiently close nexus between the State and the challenged action of the [federal actors]
 2   so that the action of the latter may be fairly treated as that of the State itself.’”) (quoting
 3   Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351 (1974)).
 4          Here, the challenged state actions include obtaining and executing the search
 5   warrant and arresting Plaintiff Villanueva. (Doc. 77, ¶¶ 211-219). As discussed, supra §
 6   III(A), the Complaint does not allege that Defendant Paddy directly participated in any of
 7   these actions.   Further, Plaintiff Villanueva’s characterization of Defendant Paddy’s
 8   conduct in passing on the phone tip as “initiating” the investigation is conclusory and
 9   speculative and therefore insufficient to establish that Defendant Paddy was a state actor.
10   Accordingly, the Complaint fails to establish that Defendant Paddy was a state actor for
11   purposes of 42 U.S.C. § 1983 liability.
12      IV.    Conclusion
13          Based on the foregoing, Defendant Paddy respectfully requests that the Court grant
14   his Motion to Dismiss and dismiss him completely from this action.
15          Respectfully submitted on 6th day of April, 2021.
16
17                                                        PAUL ANTHONY MARTIN
                                                          Acting United States Attorney
18                                                        District of Arizona
19                                                        s/ Kwan Piensook
                                                          KWAN PIENSOOK
20                                                        Assistant U.S. Attorney
                                                          Attorneys for Defendant Paddy
21
22
23
24
25
26
27
28

                                                 - 15 -
     Case 2:20-cv-02373-MTL Document 90 Filed 04/06/21 Page 16 of 16



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on April 6, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants in this case:
 5   JOHN SULLIVAN (CSB#204648) Pro Hac Vice
     10857 Kling Street
 6   North Hollywood, California 91602
 7   Tel:818-769-7236 Fax:818-301-2175
     Email: Sullivan.John84@gmail.com
 8   CHARLES H CARREON
     Charles Carreon Attorney at Law
 9   3241 E Blacklidge Dr.
     Tucson, AZ 85716
10   Attorneys for Plaintiffs Arizona Yagé Assembly,
     North American Association of Visionary Churches,
11   Clay Villanueva, and the Vine of Light Church
12   KEVIN PAUL HANCOCK
     US Dept of Justice - Civil Division - Fed Programs - L St.
13   1100 L St. NW, Rm. 12304
     Washington, DC 20005
14   Tel: 202-514-3183 Fax: 202-616-8470
     Email: kevin.p.hancock@usdoj.gov
15   Attorney for Defendants William Barr; Uttam Dhillon
     Acting Administrator, U.S. Drug Enforcement Administration;
16   Chad Wolf, Acting Secretary, Department of Homeland Security;
     Mark Morgan, Acting Commissioner, U.S. Customs and Border Protection;
17   the United States of America; Jeffrey A. Rosen, Acting Attorney General;
     Timothy J Shea, Acting Administrator, U.S. Drug Enforcement Administration
18
19   EVAN F. HILLER
     JEFFREY S. LEONARD
20   Sacks Tierney PA
     4250 N Drinkwater Blvd., 4th Fl.
21   Scottsdale, AZ 85251-3647
     Tel: 480-425-2652 Fax: 480-970-4610
22   Email: evan.hiller@sackstierney.com
            jeffrey.leonard@sackstierney.com
23   Attorneys for Defendants Maricopa County, Matthew Shay
24   DREW CURTIS ENSIGN
     Office of the Attorney General - Phoenix
25   2005 N Central Ave.
     Phoenix, AZ 85004-1592
26   Email: drew.ensign@azag.gov
     Attorney for State of Arizona, Mark Brnovich
27
     s/Mary C. Finlon
28   U.S. Attorney’s Office

                                               - 16 -
